Affirmed and Opinion Filed August 15, 2022




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00476-CV

                    BARBARA W. PALMER, Appellant
                                V.
                     HOMEOWNERS ASSOCIATION
                OF PRINCETON MEADOWS, INC., Appellee

               On Appeal from the 366th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 366-00013-2021

                        MEMORANDUM OPINION
                   Before Justices Schenck, Osborne, and Smith
                           Opinion by Justice Osborne
      The trial court granted summary judgment in favor of appellee Homeowners

Association of Princeton Meadows, Inc. (“the HOA”) on appellant Barbara W.

Palmer’s suit on an account. In three issues, Palmer argues the trial court’s ruling

was error because (1) the HOA’s affidavit controverting her claim was invalid,

(2) the HOA’s summary judgment motion was premature and circumvented the

discovery process, and (3) limitations had not run on her claims. Concluding that the

HOA established its right to judgment as a matter of law, we affirm the trial court’s

judgment.
                                  BACKGROUND

      Palmer is an attorney. She filed this suit on a sworn account on January 4,

2021, alleging that “for a period beginning in 2009 and continuing through 2017,”

she provided “management and legal services” to the HOA. Attached to her petition

as Exhibit A was a one-page “Account Receivable Record” showing, without any

detail, a charge of $12,000.00 per year for the years 2012 through 2016, for a total

of $60,000.00. She also listed “offsets” of her “HOA Annual Assessments” of

$1625.00, for a net amount due of $58,375.00. Exhibit A did not provide any

description of the services rendered or the time spent performing them, and did not

reference any oral or written agreement between the parties.

      Palmer attached her affidavit to her petition, averring that she had “reviewed

the Defendant’s records and they show that the Defendant owes the Plaintiff the sum

of $58,375.00 for services rendered to Defendant,” and that despite her repeated

demands, the HOA failed and refused to pay. She also stated that “[a]ll just and

lawful offsets and credits have been allowed.”

      The HOA filed a sworn denial of Palmer’s alleged account as well as a general

denial, affirmative defenses, and a counterclaim. The HOA’s answer included a

verification by Christopher Jones, President of the HOA. Jones denied “the account

alleged by Plaintiff which is the foundation of the Plaintiff’s petition,” and stated

“that such account is, as to each and every item, not just or true.” The answer

included Jones’s “Unsworn Declaration Made Pursuant to Civ. Prac. [&] Rem. Code

                                        –2–
Sec. 132.001.” After stating his name, date of birth, and address, Jones “declare[d]

under penalty of perjury that the foregoing is true and correct.”

      On April 5, 2021, the trial court signed a “Bench Trial Discovery Control Plan

and Scheduling Order,” ordering a “Level 2 Discovery Control Plan” and setting the

case for trial before the court on September 20, 2021. The order stated that the first

response to written discovery was filed on February 23, 2021 by the plaintiff. Palmer

and counsel for the HOA also signed the order.

      On April 21, 2021, the HOA filed a motion for summary judgment. The HOA

explained that Palmer alleged two claims for breach of contract, “one for fees

allegedly owed” for legal services, and one for breach of agreement to waive

Palmer’s homeowner’s dues as a setoff for fees owed. The HOA sought a traditional

summary judgment on the claim for legal fees on three grounds: (1) its affirmative

defense of limitations, (2) “no triable facts to support formation of an enforceable

contract,” and (3) “judicial estoppel and res judicata.” The HOA sought summary

judgment on no-evidence grounds regarding the alleged agreement to offset

Palmer’s homeowner dues. The motion was set for hearing on May 25, 2021.

      Palmer filed a response on May 5, 2021. Although she attached her affidavit

and several other documents to her response, she did not attach any documents

reflecting any particular services rendered on any specific dates. She stated only that

“My management services were offered to the HOA, starting in 2012, at a rate of

One thousand dollars per month. This amount is reasonable and customary in the

                                         –3–
industry.” She did not explain how the HOA had purportedly accepted her offer to

provide “management services,” describe or explain any payment terms, or identify

any person who had acted for the HOA in retaining her to provide services to it.

      After hearing argument from the parties, the trial court signed an order

granting the HOA’s traditional motion for summary judgment on Palmer’s “claims

for money owed based on breach of contract or alternatively for open accounts,

accounts stated or sworn accounts.” The trial court also granted the HOA’s no-

evidence motion for summary judgment on Palmer’s “claims for an agreement with

[the HOA] for a ‘setoff’ or waiver of her homeowner’s dues.”

      At the HOA’s request, the trial court severed the HOA’s counterclaim into a

separate action and signed a final order disposing of all claims and parties in this

case. This appeal followed.

                               STANDARD OF REVIEW

      The HOA moved for summary judgment on both traditional and no-evidence

grounds. We review the grant of traditional and no-evidence summary judgments de

novo under well-known standards. Travelers Ins. Co. v. Joachim, 315 S.W.3d 860,

862 (Tex. 2010); Timpte Indus., Inc. v. Gish, 286 S.W.3d 306, 310 (Tex. 2009);

Nixon v. Mr. Prop. Mgmt. Co., 690 S.W.2d 546, 548–49 (Tex. 1985). For a

traditional summary judgment motion, the movant has the burden to demonstrate

that no genuine issue of material fact exists and it is entitled to judgment as a matter

of law. TEX. R. CIV. P. 166a(c); Nixon, 690 S.W.2d at 548–49.

                                          –4–
      We review a no-evidence summary judgment under the same legal sufficiency

standard used to review a directed verdict. TEX. R. CIV. P. 166a(i); Gish, 286 S.W.3d

at 310. To defeat a no-evidence summary judgment, the nonmovant is required to

produce evidence that raises a genuine issue of material fact on each challenged

element of its claim. Gish, 286 S.W.3d at 310; see also TEX. R. CIV. P. 166a(i).

      In reviewing both traditional and no-evidence summary judgments, we

consider the evidence in the light most favorable to the nonmovant. Smith v.

O’Donnell, 288 S.W.3d 417, 424 (Tex. 2009); Gish, 286 S.W.3d at 310. We credit

evidence favorable to the nonmovant if reasonable jurors could, and we disregard

evidence contrary to the nonmovant unless reasonable jurors could not. Rico v. L-3

Commc’ns Corp., 420 S.W.3d 431, 438 (Tex. App.—Dallas, 2014, no pet.); Gish,

286 S.W.3d at 310.

                                    DISCUSSION

1. Rule 185 Affidavit

      In her first issue, Palmer contends that the “unsworn declaration” of

Christopher Jones filed by the HOA to controvert her suit on a sworn account was

invalid under civil procedure rule 185. See TEX. R. CIV. P. 185 (suit on account);

TEX. R. CIV. P. 93(10) (denial of sworn account must be verified). Civil practice and

remedies code section 132.001(a) provides that “an unsworn declaration may be

used in lieu of a written sworn declaration, verification, certification, oath, or



                                        –5–
affidavit required by statute or required by a rule, order, or requirement adopted as

provided by law.” TEX. CIV. PRAC. & REM. CODE § 132.001(a).

        Palmer does not dispute that Jones’s declaration meets the statutory

requirements. See TEX. CIV. PRAC. & REM. CODE § 132.001(c). She argues only that

a section 132.001 declaration is insufficient to support denial of a rule 185 sworn

account. The cases she cites in support, however, do not discuss whether a

declaration that meets section 132.001’s requirements suffices to deny a sworn

account.1

        The HOA, in turn, cites McMahan v. Izen, No. 01-20-00233-CV, 2021 WL

3919219, at *7–8 (Tex. App.—Houston [1st Dist.] Sept. 2, 2021, no pet.) (mem.

op.). In McMahan, the court considered whether an unsworn declaration meeting

section 132.001’s requirements was sufficient to support a sworn account under rule

185. See id. The court concluded that the declaration was sufficient, explaining that

section 132.001(b)’s exceptions2 did not include an affidavit required by rule 185.




    1
       See Whiteside v. Ford Motor Credit Corp., 220 S.W.3d 191, 192–94 (Tex. App.—Dallas 2007, no
pet.) (appellant’s answer “denying all and its entirety of the Original Petition” was not sworn and did not
meet the requirements to qualify as an unsworn declaration by an inmate); Nguyen v. Short, How, Frels &
Heitz, P.C., 108 S.W.3d 558, 562 (Tex. App.—Dallas 2003, pet. denied) (plaintiff complied with rule 185
but defendant “did not file a verified denial to place any of the facts in dispute”); Day Cruises Maritime,
L.L.C. v. Christus Spohn Health Sys., 267 S.W.3d 42, 54–55 (Tex. App.—Corpus Christi-Edinburg 2008,
pet. denied) (affidavit made “upon information and belief” that failed to “positively and unqualifiedly
represent the facts as disclosed in the affidavit to be true and within the affiant’s personal knowledge” was
“legally invalid” and ineffective to deny sworn account).
    2
      The exceptions, not applicable here, are (1) “a lien required to be filed with a county clerk,” (2) “an
instrument concerning real or personal property required to be filed with a county clerk,” or (3) “an oath of
office or an oath required to be taken before a specified official other than a notary public.” TEX. CIV. PRAC.
& REM. CODE § 132.001(b).
                                                     –6–
Id. at *7. The court explained that the inclusion of the phrase “under penalty of

perjury” assures “‘the verity of a declaration.’” Id. at *8 (quoting Tex. Dept. of Pub.

Safety v. Caruana, 363 S.W.3d 558, 564 (Tex. 2012)).

      Here, Jones made two Chapter 132 declarations, one in support of the HOA’s

answer denying Palmer’s sworn account petition and the other in support of the

HOA’s summary judgment motion. Both were made under penalty of perjury and

met the requirements of section 132.001(c) and (d). See TEX. CIV. PRAC. & REM.

CODE § 132.001(c), (d). Like the court in McMahan, we conclude Jones’s

declarations that met section 132.001’s requirements were also sufficient under rule

185. See McMahan, 2021 WL 3919219, at *7–8; see also Caruana, 363 S.W.3d at

564. We decide Palmer’s first issue against her.

2. Adequate time for discovery

      In her second issue, Palmer contends that the trial court’s judgment was error

because the HOA’s summary judgment motion was premature and “circumvent[ed]

the discovery process.” Regarding the HOA’s traditional motion for summary

judgment, Palmer argues that she “sought discovery of information related to

attorney’s fees, rendered in connection with collections for [the] HOA, and possibly

collected by a non-managing agent, unauthorized homeowner of the HOA” that

“could be recovered under quantum meruit.” Regarding the HOA’s no-evidence

motion, Palmer argues that “if Debtor HOA is contesting the amount of the debt, or



                                         –7–
the amount of the given offsets, it would need to work through the discovery

process.”

      Civil procedure rule 166a(g) permits a trial court to deny a summary judgment

motion or to grant a continuance to the party opposing the motion if that party files

an affidavit setting forth the reasons the party cannot present the facts necessary to

respond to the motion. TEX. R. CIV. P. 166a(g); Ford Motor Co. v. Castillo, 279

S.W.3d 656, 662 (Tex. 2009). When a nonmovant “contends that it has not had an

adequate opportunity for discovery before a summary judgment hearing, it must file

either an affidavit explaining the need for further discovery or a verified motion for

continuance.” Tenneco Inc. v. Enter. Prods. Co., 925 S.W.2d 640, 647 (Tex. 1996);

Killingsworth v. Hsg. Auth. of City of Dallas, 447 S.W.3d 480, 495 (Tex. App.—

Dallas 2014, pet. denied) (no-evidence motion); TEX. R. CIV. P. 166a(g), 251, 252.

Whether to grant a party additional time to conduct discovery before summary

judgment is a matter for the trial court’s discretion. See Tenneco, Inc., 925 S.W.2d

at 647 (traditional motion); Killingsworth, 447 S.W.3d at 495 (no-evidence motion).

      Palmer did not file an affidavit or a motion for continuance to explain her need

for further discovery. The discovery she now argues she needs regarding the HOA’s

traditional motion relates to a claim in quantum meruit that she has not pleaded.

Although Palmer included argument about her possible quantum meruit claim in her

summary judgment response, she did not mention the proposed claim at the



                                         –8–
summary judgment hearing when the court discussed the status of discovery with

the parties at some length.

      Regarding the HOA’s no-evidence motion, Palmer does not identify

information she needs but has not been able to obtain in discovery. The HOA’s no-

evidence motion was directed only to Palmer’s claim that the HOA agreed to offset

her homeowner’s dues against amounts she alleged were due for her services. The

motion was premised on the lack of evidence of any agreement, not a challenge to

any particular amount Palmer claims. Palmer did not address the subject of the

claimed offset in her summary judgment affidavit other than referencing Exhibit A

to her petition. Further, Palmer’s argument on appeal focuses not on information she

needs to support her offset claim, but on further discovery the HOA might need to

“contest[ ] the amount of the debt, or the amount of the given offsets.”

      The question whether a nonmovant has had adequate time for discovery under

rule 166a(i) “is a case-specific determination that we make by considering various

factors, such as the nature of the cause of action, the nature of the evidence necessary

to controvert the no-evidence motion, the amount of discovery that has already taken

place, and the length of time the case has been active in the trial court.” See

Killingsworth, 447 S.W.3d at 495. But we have declined to analyze these factors

when, as here, the party contending she lacked adequate time for discovery has not

filed an affidavit explaining the need for further discovery or a verified motion for

continuance. See id.

                                          –9–
         Waiver aside, the record reflects an adequate time for discovery had passed

before the trial court heard the HOA’s motion. The parties had exchanged discovery

and the motion had been on file for over thirty days before it was heard in late May

2021. Trial was set for September 2021. At the hearing, the HOA’s counsel

described the HOA’s unsuccessful efforts to locate responsive documents from the

relevant time period and his efforts to work with Palmer to obtain further specific

information about the documents she sought. Palmer neither provided the

information nor filed a motion to compel. In his declaration supporting the HOA’s

motion, Jones stated that he had reviewed the HOA’s records and found “no record

whatsoever that the [HOA] agreed to pay Ms. Palmer legal fees or management fees

during the period of 2012 to 2016” or that the HOA “agreed to waive Ms. Palmer’s

dues.”

         The trial court questioned the parties at length about the discovery that had

already occurred and any additional discovery needed. Palmer did not explain what

evidence she sought in discovery but had not yet received that would support her

offset claim. She did not identify any person or persons to be deposed who might

have been a party to the alleged agreement, and she did not address the subject in

her summary judgment affidavit. On this record, we conclude the trial court did not

abuse its discretion in ruling on the HOA’s no-evidence motion without further

discovery. See Killingsworth, 447 S.W.3d at 495.

         We decide Palmer’s second issue against her.

                                         –10–
3. Limitations

        In her third issue, Palmer contends that because limitations did not begin to

run until November 17, 2020, the trial court erred by granting summary judgment

on the ground that the limitations period on her claims had expired. In her petition,

Palmer pleaded that on November 17, 2020, the HOA “initiated a lawsuit against

Plaintiff under Texas Rule of Civil Procedure 736, seeking to foreclose Plaintiff’s

residence.” In her summary judgment response, Palmer argued that on that date, she

“discovered a need for a judicial remedy to force Defendant HOA to pay for her past

management services.” She contends that “[v]endors providing services to Texas

homeowners associations are entitled to initiate a proceeding to collect a debt owed”

under civil procedure rule 185, and the creditor “has four years to initiate that

lawsuit” under section 16.004 of the civil practice and remedies code.3 See TEX. CIV.

PRAC. & REM. CODE § 16.004(a)(3) (actions for debt)4; TEX. R. CIV. P. 185 (suit on

account).




    3
      On appeal, Palmer also contends her claim in quantum meruit is not barred. As we have discussed,
Palmer’s operative petition does not assert a claim in quantum meruit, and in any event, a four-year
limitations period would also apply. Ramsland v. WFW Family, LP, No. 05-17-00326-CV, 2018 WL
1790080, at *10 (Tex. App.—Dallas Apr. 16, 2018, pet. denied) (mem. op.).
    4
      We note that civil practice and remedies code section 16.004(c) includes a special accrual provision
for “an action on an open or stated account.” TEX. CIV. PRAC. & REM. CODE § 16.004(c). The limitations
period, four years, is the same as suits for debt under subsection (a)(3). But under subsection (c), the cause
of action accrues “on the day that the dealings in which the parties were interested together cease.” Id.
Palmer, however, does not argue that this subsection applies, and she does not allege any amounts due or
further dealings on the account after December 2016. Consequently, limitations would bar her suit under
subsection (c) as well as under subsection (a)(3).
                                                   –11–
      A breach of contract claim, however, accrues at the time of breach. Stine v.

Stewart, 80 S.W.3d 586, 592 (Tex. 2002) (per curiam). Palmer alleges that payments

of $1,000 were due each month beginning in January 2012 and ending in December

2016 but were not paid. She did not file suit until January 2021, more than four years

after the cause of action accrued.

      Although Palmer contends she “discovered” her claim in late 2020, she does

not allege that the HOA misled her or that she did not know about the HOA’s failure

to make the payments on the dates she alleges they were due. The discovery rule

may toll limitations for a breach of contract claim in “rare” cases, but the breach

must be “inherently undiscoverable and objectively verifiable.” Via Net v. TIG Ins.

Co., 211 S.W.3d 310, 314–15 (Tex. 2006) (per curiam). There is no evidence to

support the discovery rule’s application in this case.

      We decide Palmer’s third issue against her.

                                     CONCLUSION

      The trial court’s judgment is affirmed.




                                            /Leslie Osborne//
210476f.p05                                 LESLIE OSBORNE
                                            JUSTICE




                                        –12–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                  JUDGMENT

BARBARA W. PALMER, Appellant                   On Appeal from the 366th Judicial
                                               District Court, Collin County, Texas
No. 05-21-00476-CV           V.                Trial Court Cause No. 366-00013-
                                               2021.
HOMEOWNERS ASSOCIATION                         Opinion delivered by Justice
OF PRINCETON MEADOWS,                          Osborne. Justices Schenck and Smith
INC., Appellee                                 participating.

       In accordance with this Court’s opinion of this date, the judgment of the trial
court is AFFIRMED.

     It is ORDERED that appellee Homeowners Association Of Princeton
Meadows, Inc. recover its costs of this appeal from appellant Barbara W. Palmer.


Judgment entered this 15th day of August, 2022.




                                        –13–